1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
7                                   DISTRICT OF NEVADA
8                                              ***
9    LAUSTEVEION JOHNSON,                            Case No. 3:16-cv-00693-MMD-CBC
10                                      Plaintiff,                 ORDER
           v.
11
     J. YOUNGBLOOD, et al.,
12
                                    Defendants.
13

14

15         The Complaint in this action was filed on December 12, 2017. (ECF No. 6.) The

16   Court issued a notice of intent to dismiss Mark Brown, Johnny Youngblood, Miller, and

17   C/O Robinson under Fed. R. Civ. P. 4(m) unless proof of service was filed by February

18   7, 2019. (ECF No. 30.) To date, no such proof of service has been filed. Accordingly, it

19   is ordered that the claims against Mark Brown, Johnny Youngblood, Miller, and C/O

20   Robinson are dismissed without prejudice.

21         DATED THIS 11th day of February 2019.
22

23                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
24

25

26
27

28
